AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

riefly describe the property to be searched ,
a dove the peels i and address) Case No. ) i \a “My - ] 3 att
5020 Simpson Drive,

Sanford, North Carolina 27330

APPLICATION FOR A SEARCH WARRANT

: I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

"the premises located St 5020 Simpson Drive, Sanford, North Carolina 27330, more particularly described in
Attachment A.

located in the Middle District of North Carolina , there is now concealed (identify the
person or describe the property to be seized):

Evidence of, instrumentalities used in committing, and fruits of the crime of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(a)
(5)(B), all of which are more particularly described in Attachment B.

 

The basis for the search under Fed, R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;

ow contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 2252A(a)(2)(A) Distribution/Receipt of Child Pornography
18 U.S.C. §§ 2252A(a)(5)(B) Possession of Child Pornography

The application is based on these facts:

a Continued on the attached sheet.

f Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

@ Applicant's hye

Special Agent Jessica Smeltz, FBI
Printed name and title

 

Pursuant to Rule 4.1 of the Federal Rules of Criminal Proceedure, the applicant appe: efoye me via reliable electronic

means and was placed under oath.
Date: = | [S \ : (AAA
fa al | 2 0 PAL \| at Pindlge’’s signature

City and state: Durham, North Carolina Joe L. Webster, U.S. Magistrate Judge
Printed name and title

  
 
  

 

 

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 1 of 39
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jessica Smeltz, a Special Agent (SA) with the Federal Bureau of

Investigation (FBI) being duly sworn, depose and state as follows:
INTRODUCTION

1, I am investigating the trafficking of child pornography via a peer-
to-peer network at an address in Lee County, North Carolina.

2. This affidavit is submitted in support of an application for a
warrant to search the location described in Attachment A, the premises
located at 5020 Simpson Drive, Sanford, North Carolina 27330 (the
“SUBJECT PREMISES”), for contraband and evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections
2252A(a)(5)(B) and 2252A(a)(2)(A), which items are more specifically
described in Attachment B of this Affidavit.

3. The information contained within this affidavit is based on my
training and experience, as well as information I have developed and
information relayed to me by other law enforcement agencies. Because this
affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane ? of 39
investigation. I have set forth only those facts that I believe are necessary to
establish probable cause to believe that instrumentalities, fruits and evidence
of violations of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(a)(2)(A) are located at
the SUBJECT PREMISES.
AGENT BACKGROUND

4. I am a Special Agent (SA) of Federal Bureau of Investigation
(“FBI”), and have been since March of 2017. I am currently assigned to the
Fayetteville Resident Agency of the Charlotte, North Carolina Division. I am
assigned to the Violent Crimes Against Children Unit where I am responsible
for investigations involving the production, advertisement, receipt,
distribution, and possession of child pornography. I am a graduate of the
twenty one week FBI Basic Field Training Course for special agents in
Quantico, Virginia. I have received training in the area of child pornography
and child sexual exploitation as well as specialized instruction on how to
conduct investigations of child sexual exploitation and child pornography
crimes. I have observed and reviewed numerous examples of child

pornography, as defined in 18 U.S.C. § 2256.

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 32 of 39
Bi. Moreover, I am a federal law enforcement officer who is engaged
in enforcing the criminal laws, including 18 U.S.C. §§ 2252A and 2251, and I
am authorized by the Attorney General to request a search warrant.
STATUTORY AUTHORITY
6. This investigation concerns violations of 18 U.S.C. § 2252A
relating to material involving the sexual exploitation of minors.

a. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from
knowingly possessing or Enevingly accessing with intent to view any
material that contains an image of child pornography, as defined in 18
U.S.C. § 2256(8), that has been mailed, shipped or transported using any
means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or
that was produced using materials that have been mailed or shipped or
transported in or affecting interstate or foreign commerce by any means,
including by computer. Attempts and conspiracies are also violations of
this statute. 18 U.S.C. § 2252A(b)(2).

b. 18 U.S.C. § 2252A(a)(2)(A) prohibits a person from
knowingly receiving or distributing child pornography, as defined in 18

U.S.C. § 2256(8), using any means and facility of interstate and foreign

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Page 4 of 39
commerce, that has been mailed, or that has been shipped and transported
in and affecting interstate and foreign commerce by any means, including

by computer. Attempts and conspiracies are also violations of this statute.

18 U.S.C. § 2252A(b)(1).

DEFINITIONS

7. The following definitions apply to this application:

a. “Child Pornography,” is any visual depiction of sexually
explicit conduct where (a) the production of the visual depiction involved
the use of a minor engaged in sexually explicit conduct; (b) the visual
depiction is a digital image, computer image, or computer-generated image
that is, or is indistinguishable from, that of a minor engaged in sexually
explicit conduct; or (c) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually
explicit conduct. See 18 U.S.C. § 2256(8).

b. “Visual Depictions” include undeveloped film and
videotape, and data stored on computer disk or by electronic means, which
is capable of conversion into a visual image. See 18 U.S.C. § 2256(5).

G “Sexually Explicit Conduct” refers to actual or simulated (a)

sexual intercourse (including genital-genital, oral-genital, or oral-anal),

4

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 5 of 39
whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition
of the genitals or pubic areas of any person. See 18 U.S.C. § 2256(2)(A).

d. “Child Erotica” means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not
necessarily, in and of themselves, obscene or that do not necessarily depict
minors in sexually explicit poses or positions.

e. “Minor” means any person under the age of 18 years. See 18
U.S.C. § 2256(1).

f, “Internet Service Providers” or “ISPs” are commercial
organizations which provide individuals and businesses access to the
Internet. ISPs provide a range of functions for their customers, including
access to the Internet, web hosting, e-mail, remote storage, and co-location
of computers and other communications equipment.

g. Internet Protocol Address” or “IP Address” is a unique
numeric address used by computers on the Internet. Every computer
attached to the Internet must be assigned an IP address so that Internet
traffic sent from and directed to that computer may be directed properly

from its source to its destination. Most Internet service providers control a

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 6 of 39
range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently
changed—IP addresses.

h. The “Secure Hash Algorithm” (SHA) was developed by the
National Institute of Standards and Technology (NIST), along with the
National Security Agency (NSA), as a means of identifying files using a
digital “fingerprint” that consists of a unique series of letters and
numbers. The United States has adopted the SHA1 hash algorithm as a
Federal Information Processing Standard. SHA1 is the most widely used
of the existing SHA hash functions, and is employed in several widely
used applications and protocols. A file processed by this SHA1 operation
results in the creation of an associated hash value often referred to as a
digital signature. SHA1 signatures provide a certainty exceeding 99.99%
that two or more files with the same SHAI signature are identical copies
of the same file regardless of their file names.

i, “Computer” refers to an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing

logical or storage functions, and includes any data storage facility or

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 7 of 39
communications facility directly related to or operating in conjunction
with such device. See 18 U.S.C. § 1080(e)(1).

i: “Storage Medium” means any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy
disks, flash memory, CD-ROMs, and other magnetic or optical media.

k, “Computer hardware” consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or
transmit electronic, magnetic, or similar computer impulses or data.
Computer hardware includes any data-processing devices (including, but
not limited to, central processing units, internal and peripheral storage
devices such as fixed disks, external hard drives, floppy disk drives and
diskettes, and other memory storage devices); peripheral input/output
devices (including, but not limited to, keyboards, printers, video display
monitors, and related communications devices such as cables and
connections); as well as any devices, mechanisms, or parts that can be
used to restrict access to computer hardware (ncluding, but not limited to,
physical _— and locks).

1. “Computer passwords and data security devices” consist of

information or items designed to restrict access to or hide computer

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 8 of 39
software, documentation, or data. Data security devices may consist of
hardware, software, or other programming code. A password (a string of
alpha-numeric characters) usually operates what might be termed a
digital key to “unlock” particular data security devices. Data security
hardware may include encryption devices, chips, and circuit boards. Data
security software of digital code may include programming code that
creates “test” keys or “hot” keys, which perform certain pre-set security
functions when touched. Data security software or code may also encrypt,
compress, hide, or “booby-trap” protected data to make it inaccessible or
unusable, as well as reverse the progress to restore it.

m. “Computer software” is digital information that can be
interpreted by a computer and any of its related components to direct the
way it works. Computer software is stored in electronic, magnetic, or
other digital form. It commonly includes programs to run operating
systems, applications, and utilities.

n. “Records” and “Information” includes all forms of creation
or storage, including any form of computer or electronic storage (such as
hard disks or other media that can store data); any handmade form (such

as writing); any mechanical form (such as printing or typing); and any

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 9 of 39
photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

THE BITTORRENT PEER-TO-PEER NETWORK

8. Based on my _ training, experience, and _ information ©
communicated to me by other law enforcement officers knowledgeable in the
area, I know that millions of computer users throughout the world use peer-
to-peer (P2P) file sharing networks to share files containing music, graphics,
movies, and text. These networks have also become a popular way to
download and distribute child pornography. Any computer user who can
connect to the Internet can download P2P application software, which is
typically free, and use it to share files through a P2P network.

9. The BitTorrent network is a publicly available P2P file sharing
network. Most computers that are part of this network are referred to as
“peers” or “clients.” A peer/client can simultaneously provide files to some
peers/clients while downloading files from other peers/clients.

10. The BitTorrent network can be accessed by peer/client computers
via many different BitTorrent network client (software) programs, examples
of which include the BitTorrent client program, uTorrent client program, and

Vuze client program, among others. These client programs are publically

9

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 10 of 39
available and typically free software programs that can be downloaded from
the Internet.

ll. During the installation of typical BitTorrent network client
programs, various settings are established which configure the host computer
to share files via automatic uploading. This is commonly referred to as
“passive distribution.”

12. As an example, during the downloading and installation of the
publically available Torrent client program, the license agreement for the
software states the following: “Automatic Uploading. uTorrent accelerates
downloads by enabling your computer to grab pieces of files from other
uTorrent or BitTorrent users simultaneously. Your use of the uTorrent
software to download files will, in turn, enable other users to download pieces
of those files from you, thereby maximizing download speeds for all users. In
uTorrent, only files that you are explicitly downloading or sharing (seeding)
will be made available to others. You consent to other users’ use of your
network connection to download portions of such files from you. At any time,
you may uninstall pTorrent through the Add/Remove Programs control panel
utility. In addition, you can control pTorrent in multiple ways through its

user interface without affecting any files you have already downloaded.”

10

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 11 of 39
13. Typically, as users download files or pieces of files from other
peers/clients on the BitTorrent network, other users (peers/clients) on the
network are able to download the files or pieces of files from them, a process
which maximizes the download speeds for all users on the network. Once a
user has completed the download of an entire file or files, they can also
continue to share the file with individuals on the BitTorrent network who are
attempting to download all pieces of the file or files, a process referred to as
“seeding.”

14. Files or sets of files are shared on the BitTorrent network via the
use of “Torrents.” A “Torrent” is typically a small file that describes the file(s)
to be shared. It is important to note that “Torrent” files do not contain the
actual file(s) to be shared, but information about the file(s) to be shared. This
information includes things such as the name(s) of the file(s) being referenced
in the “Torrent” and the “info hash” of the “Torrent.” The “info hash” is a
SHA1 hash value of the set of data describing the file(s) referenced in the
“Torrent.” This set of data includes the SHA1 hash value of each file piece in
the torrent, the file size(s), and the file name(s). The “info hash” of each
“Torrent” uniquely identifies the “Torrent” file on the BitTorrent network.

The “Torrent” file may also contain information on how to locate file(s)

1

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 12 of 39
referenced in the “Torrent” by identifying “Trackers.” “Trackers” are
computers on the BitTorrent network that collate information about the
peers/clients that have recently reported they are sharing the file(s)
referenced in the “Torrent” file. A “Tracker” is only a pointer to peers/clients
on the network who may be sharing part or all of the file(s) referenced in the
“Torrent.” “Trackers” do not actually have the file(s) but are used to facilitate
the finding of other peers/clients that have the entire file(s) or at least a
portion of the file(s) available for sharing.

15. It should also be noted that the = of “Tracker(s)” on the
BitTorrent network are not always necessary to locate peers/clients that have
file(s) being shared from a particular “Torrent” file. There are many publicly
available servers on the Internet that provide BitTorrent tracker services.

16. In order to locate “Torrent” files of interest and download the files
that they describe, a typical user will use keyword searches on torrent
indexing websites, examples of which include isohhunt.com and
thepiratebay.org. Torrent indexing websites are essentially search engines
that users on the BitTorrent network use to locate “Torrent” files that
describe the files they are looking to download. Torrent indexing websites do

not actually host the content (files) described by “Torrent” files, only the

12

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 13 of 39
“Torrent” files themselves. Once a “Torrent” file is located on the website that
meets a user’s keyword search criteria, the user will download the “Torrent”
file to their computer. The BitTorrent network client program on the user’s
computer will then process that “Torrent” file in order to find “Trackers” or
utilize other means that will help facilitate finding other peers/clients on the
network that have all or part of the file(s) referenced in the “Torrent” file.

17. It is again important to note that the actual file(s) referenced in
the “Torrent” are obtained directly from other peers/clients on the BitTorrent
network and not the “Trackers” themselves. Typically, the “Trackers” on the
network return information about remote peers/clients that have recently
reported they have the same file(s) available for sharing (based on SHA1
“info hash” value comparison), or parts of the same file(s), referenced in the
“Torrent,” to include the Internet Protocol (IP) addresses of the remote
peers/clients.

18. For example, a person interested in obtaining child pornographic
images or videos on the BitTorrent network can go to a torrent indexing
website and conduct a keyword search using a term such as "preteen sex” or
“pthc” (pre-teen hardcore). The results of the keyword search are typically

returned to the user's computer by displaying them on the torrent indexing

13

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 14 of 39
website. Based on the results of the keyword search, the user would then
select a “Torrent” of interest to them to download to their computer from the
website. Typically, the BitTorrent client program on their computer will then
process the “Torrent” file. Utilizing trackers and other BitTorrent network
protocols, peers/clients would then be located that have recently reported
they have the file(s) or parts of the file(s) referenced in the “Torrent” file
available for sharing. The file or files are then downloaded directly from the
computer(s) sharing the file or files to the user’s computer.

19. Typically, once the BitTorrent network client has downloaded
part of a file or files, it will immediately begin sharing the part of the file or
files it has with other users on the network. The BitTorrent network client
program succeeds in reassembling the file(s) from different sources only if it
receives “pieces” with the exact SHA1 piece hash described in the “Torrent”
file. The downloaded file or files are then stored in an area (folder) previously
designated by the user and/or the client program on the user’s computer or
designated external storage media. The downloaded file or files, including the
torrent file, will remain in that location until moved or deleted by the user.

20. Law enforcement efforts have resulted in the creation of

BitTorrent network client programs that obtain information from “Trackers”

14

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Paae 15 of 39
about peers/clients on the BitTorrent network involved in sharing digital files
of known or suspected child pornography. This is accomplished using based
on “info hash” SHA1 hash values of “Torrents” which have been previously
identified by law enforcement as being associated with such files. The law
enforcement BitTorrent network client programs are designed to perform
single-source downloads of files. In other words, entire files are downloaded
from a single computer at a single IP address.

21. During the query and/or downloading process from a suspect
BitTorrent network client, certain information may be shared by the suspect
client program with the law enforcement BitTorrent client program. This
information includes 1) the suspect client’s IP address; 2) a confirmation from
the suspect client that they have pieces of the file(s) being requested, and
that the pieces are being reported as shared from the suspect client program;
and 3) the BitTorrent network client program and version being utilized by
the suspect computer.

22. The investigation of P2P file sharing networks is a cooperative
effort of law enforcement agencies around the country. Many of these
agencies are associated with the Internet Crimes against Children (ICAC)

Task Force Program. P2P investigative methodology has led to the issuance

15

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 16 of 39
and execution of search warrants around the country resulting in the arrest
and conviction of numerous offenders possessing and/or distributing child
pornography, some of which were also involved in the active hands-on sexual

exploitation of actual children.

SUMMARY OF THE INVESTIGATION

23. As part of undercover investigations, law enforcement agents
around the country have devised a number of proactive investigative
techniques aimed at identifying and investigating individuals involved in the
trafficking of child pornography. One such technique is the use of undercover
investigative software on peer-to-peer networks to automate the browsing of
suspected child pornography files and any subsequent download by law
enforcement.

24, On February 14, 2019, a computer assigned to an FBI agent in
the Charlotte Division was connected to the BitTorrent peer-to-peer network
and observed that an individual with IP address 172.220.228.246 was
offering to distribute file(s) associated with a particular torrent file (info hash
of 8ee07b18029056202c8825e133532a67d0f5ec03). This torrent file identifies
forty files, at least one of which has previously been identified as being of
interest to child pornography investigations.

16

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 17 of 39
25. From February 14, 2019 through April 3, 2019, the FBI computer

directly downloaded more than 100 files from an individual at IP address

172.220.228.246 via the BitTorrent peer-to-peer network. I have reviewed

many of these files and many are child pornography. A selection of several

follows:

File Name:
Description:

Download Date:

File Name:

Description:

Download Date:

File Name:
Description:

Download Date:

File Name:

PTHC_Tyo_sex_in_serial_Hussyfan_R _ygold_6yo

A video that is approximately 1 minute and 17
seconds long that depicts an adult male engaging in
vaginal sex with a minor female who appears to be
under the age of 7.

02/15/2019 [3:29 AM]

12YO Emma (Blowjob Adair Part 2) (Resized)
(2011)

A video that is approximately 16 seconds long that
depicts a minor female who appears to be under the
age of 12, giving oral sex to an adult male. The
minor female is wearing a blindfold that has the

word “cock” among other words written on it.
02/14/2019 [3:29 AM]

toddler being fucked by man 78678 (2) (2) (2)
A video that is approximately 7 seconds long that
depicts an adult male having vaginal sex with a

minor female who appears to be under the age of 2.
02/16/2019 [6:32 PM]

papa t babyj 5yr assfuck (2) (2) (2) (2)

iy

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 18 of 39
Description:

Download Date:

File Name:
Description:

Download Date:

File Name:

Description:

Download Date:

File Name:

Description:

A video that is approximately 45 seconds long that
depicts an adult male having anal sex with a minor
female who appears to be under the age of 4. As the
video progresses, the adult male has vaginal sex
with the minor female.

02/16/2019 [6:32 PM]

(pthc) slave play_w-sound 4 yo cries, squirms

A video that is approximately 3 minutes and 8
seconds long that depicts a minor female, who
appears to be under the age of 3, laying on her back.
She is wearing only a diaper and a black mask. An
adult male, also wearing a black mask, is observed
kissing the minor female on the lips. As the video
progresses, the adult male exposes the child’s
genitals and digitally penetrates her vagina. The
adult male then places his penis in her vagina
before having the minor female perform oral sex on
him.

02/16/2019 [6:32 PM]

! new ! (pthc) 2007 tara 8yr - ass fuck and ass
vibrator

A video that is approximately 19 seconds long and
depicts an adult male having anal sex with a minor
female who appears to be under the age of 10.
03/07/2019 [3:12 AM]

Pthe Toddler Girl Daphne Diaper (Tender) Bum
Yum Diaper Baby Babyshivid Pedo 1Yo 2Yo 3Yo
4Yo 5Yo Private Incest Toddler Avi

A video that is approximately 4 minutes and 24
seconds long and depicts an adult male and a minor
female who appears to be under the age of 2. The
adult male removes the child’s diaper and digitally
penetrates the child, and preforms oral sex on the

18

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 19 of 39
child. As the video progresses, the adult male rubs
his penis on the child’s genitals and ejaculates on
the child’s genitals.

Download Date: 03/07/2019 [3:48 AM]

File Name: 23716be71968e657598c9322487d8b1f — 2012 anal
girl man pthe sound
Description: A video that is approximately 24 seconds long and

depicts an adult male having anal sex with a minor
female who appears to be under the age of 10.
Download Date: 04/02/2019 [2:41AM]
26. A records check was conducted on IP address 172.220.228.246
through the American Registry for Internet Numbers (ARIN). The IP address
was shown to belong to Charter Communications. Records obtained from

Charter Communications revealed that, from February 14, 2019 to February

20, 2019, IP address 172.220.228.246 was assigned to the following

subscriber:
Subscriber Name: Wayne Bowen
Subscriber Address: 5020 Simpson Dr., Sanford, NC 27330
Activate Date: September 15, 2018

27. A records check was conducted on IP address 172.220.228.246
through the American Registry for Internet Numbers (ARIN). The IP address

was shown to belong to Charter Communications. Records obtained from

18

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 20 of 39
Charter Communications revealed that, from February 23, 2019 to April 03,
2019, IP address 172.220.228.246 was assigned to the following subscriber:

Subscriber Name: Wayne Bowen

Subscriber Address: 5020 Simpson Drive, Sanford, NC 27330

Activate Date: September 15, 2018

28. A search of the North Carolina Division of Motor Vehicles
revealed that the following four individuals list their address as 5020
Simpson Drive, Sanford, North Carolina 27330 (the SUBJECT PREMISES):

Wayne Bowen, DOB: 12/27/1949

Suzanne Bowen, DOB: 2/27/1950

John Bowen, DOB: 3/5/1980

Christopher Bowen, DOB: 5/2/2002

29. On February 26, 2019 and April 12, 2019, physical surveillance
was conducted the SUBJECT PREMISES. On both dates multiple vehicles
were parked at the SUBJECT PREMISES. The numbers “5020” can be seen

on the mail box post.

20

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 21 of 39
BACKGROUND ON THE INTERNET, COMPUTERS, AND CHILD
PORNOGRAPHY

30. Based on my _ training, experience, and _ information
communicated to me by other law enforcement officers knowledgeable in the
area, I know the following about computer-related child exploitation crimes:

a. Computers and digital technology have dramatically
changed the way in which individuals interested in child pornography
interact with each other. Computers serve four functions in connection
with child pornography: production, communication, distribution, and
storage.

b. Digital images can be produced using a variety of devices
including digital cameras, laptop/desktop computers, and mobile devices.
Unlike traditional photography, digital photography typically allows a
user to easily and inexpensively take and store large quantities of images.
In fact, once a device is purchased there is no expense associated with
capturing images.

tc, With today’s technology, digital images can be easily
transferred between a user’s devices and among individuals. Internet
Service Providers enable users to connect to the Internet through a variety

of means such as cable, Wi-Fi, and cellular service. Electronic contact can

21

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 22 of 39
be made to literally millions of computers around the world. The ability to
produce child pornography easily, reproduce it inexpensively, and market
it anonymously (through electronic communications) has drastically
changed the method of distribution of child pornography. Child
pornography can be transferred via peer-to-peer networks, email, MMS
text message, mobile messaging applications, cloud storage services, and
webpage bulletin boards to anyone with access to a computer and the
Internet. Individuals interested in the sexual exploitation of children use
technology to exchange child pornography with each other and to transfer
their child pornography between their devices.

d. Individuals interested in the sexual exploitation of children
may also use technology to target minors, interact with minors, and entice
minors to produce child pornography. This is often accomplished through
the use of social networking applications such as Facebook, Instagram,
Kik Messenger, Musical.ly, and LiveMe.

e. The computer’s ability to store images in digital form
makes the computer itself an ideal repository for child pornography. The
size of the electronic storage media (commonly referred to as the hard

drive) used in home computers has grown tremendously within the last

22

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 23 of 39
several years. These drives can store thousands of images at very high
resolution. In addition, there are numerous options available for the
storage of computer or digital files. One-terabyte external and internal
hard drives are not uncommon. Other media storage devices include CDs,
DVDs, and “thumb,” “jump,” or “flash” drives, which are very small devices
which are plugged into a port on the computer. It is extremely easy for an
individual to take a photo or a video with a digital camera or camera-
bearing smartphone, upload that photo or video to a computer, and then
copy it to any one of the mentioned media storage devices. Media storage
devices can easily be concealed and carried on an individual’s person.
Mobile devices, such as smartphones, are also often carried on an
individual’s person.

f. Cloud storage services are further changing how electronic
data is stored. These services, such as Dropbox, Box, and Google Photos,
and Google Drive enable a user to store data on remote services and access
it on any of their computers by using installed applications/software. A
user can also access their data via an Internet Browser from any computer
with an Internet connection. Cloud storage services provide a convenient

way to share data with others. Recently, this has become a particularly |

23

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Paaqe 24 of 39
popular way to share child pornography. Even in cases where online
storage is used, evidence of child pornography can be found on the user’s
computer or external media in most cases.

g. Mobile devices are hand-held computers that can transfer
media through multiple methods — cellular signal, Wi-Fi, Bluetooth, and
near field communication (NFC). In addition, mobile devices are commonly
set to backup automatically when connected to a computer. Individuals
have been known to plug their mobile devices into computers causing data
to be backed up to the computer without even realizing that this data
transfer is occurring. Mobile devices can also be set to sync automatically
with Cloud storage and paired devices. For example, an individual using
Google Photos or iCloud Photo Library may have images taken using a
mobile device automatically backup to cloud storage and pushed out to, or
“synced,” with their other computer devices.

h. As is the case with most digital technology,
communications by way of computer can be saved or stored on the
computer used for these purposes. Storing this information can be
intentional (i.e., by saving an e-mail as a file on the computer or saving

the location of one’s favorite websites in, for example, “bookmarked” files).

24

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 25 of 39
Digital information can also be retained unintentionally such as the traces
of the path of an electronic communication may be automatically stored in
many places (e.g., application data, temporary files or ISP client software,
among others). In addition to electronic communications, a computer
user’s Internet activities generally leave traces or “footprints” in the web
cache and history files of the browser used. Such information is often
maintained indefinitely until overwritten by other data.

: Individuals involved in the receipt, possession, and/or
distribution of child pornography very frequently possess multiple devices
that contain evidence of their interaction with child pornography and/or
sexual interest in minors. In modern American culture, most individuals
possess multiple devices that have the ability to connect to the internet
(e.g., tablets, desktop computers, laptop computers, and mobile
phones). Many individuals also keep prior versions of their devices (e.g.,
prior cell phones and prior computers). This is the case because (1)
individuals are often reluctant to discard devices that frequently contain
significant personal information and (2) current devices may malfunction
and prior versions can often be used until the current device is repaired or

replaced.

25

Case 1:19-mj-001322 Document 1 Filed 04/19/19 Pane 26 of 39
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

31. As described in Attachment B, this application seeks permission
to search for records and information that might be found at the SUBJECT
PREMISES, in whatever form they are found. One form in which the records
are likely to be found is data stored on a computer’s hard drive or other
storage media. Thus, the warrant applied for would authorize the seizure of
electronic storage media or, potentially, the copying of electronically stored
information, all under Rule 41(e)(2)(B).

32. I submit that if a computer or storage medium is found at the
SUBJECT PREMISES, there is probable cause to believe those records will
be stored on that computer or storage medium, for at least the following
reasons:

a. Based on my training, experience, and information
communicated to me by other law enforcement officers knowledgeable in
the area, I know that computer files or remnants of such files can be
recovered months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost.

Even when files have been deleted, they can be recovered months or years

26

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane ?7 of 39
later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by
new data.

b. Therefore, deleted files, or remnants of deleted files, may
reside in free space or slack space—that is, in space on the storage
medium that is not currently being used by an active file—for long periods
of time before they are overwritten. In addition, a computer’s operating
system may also keep a record of deleted data in a “swap” or “recovery”
file.

C. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used for, and
who has used it. To give a few examples, this forensic evidence can take
the form of operating system configurations, artifacts from operating
system or application operation, file system data structures, and virtual
memory “swap” or paging files. Computer users typically do not erase or
delete this evidence, because special software is typically required for that

task. However, it is technically possible to delete this information.

27

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 28 of 39
ts Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet directory
or “cache.”

33. Based on my _ training, experience, and _ information
communicated to me by other law enforcement officers knowledgeable in the
area, I know that computer data can be stored on a variety of systems and
storage devices, including external and internal hard drives, flash drives,
thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM
cards, cellular phones capable of storage, floppy disks, compact disks,
magnetic tapes, memory cards, memory chips, and online or offsite storage
servers maintained by corporations, including but not limited to cloud-based
storage. I also know that during the search of the premises it is not always
possible to search computer equipment and storage devices for data for a
number of reasons, including the following:

a. Searching computer systems is a highly technical process
which requires specific expertise and specialized equipment. There are so
many types of computer hardware and software in use today that it is
impossible to bring to the search site all of the technical manuals and

specialized equipment necessary to conduct a thorough search. In

28

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 29 of 39
addition, it may also be necessary to consult with computer personnel who
have specific expertise in the type of computer, software application; or
operating system that is being searched;

b. Searching computer systems requires the use of precise,
scientific procedures which are designed to maintain the integrity of the
evidence and to recover “hidden,” erased, compressed, encrypted, or
password-protected data. Computer hardware and storage devices may
contain “booby traps” that destroy or alter data if certain procedures are
not scrupulously followed. Since computer data is particularly vulnerable
to inadvertent or intentional modification or destruction, a controlled
environment, such as a law enforcement laboratory, is essential to
conducting a complete and accurate analysis of the equipment and storage
devices from which the data will be extracted;

G The volume of data stored on many computer systems and
storage devices will typically be so large that it will be highly impractical
to search for data during the execution of the physical search of the
premises; and

d. Computer users can attempt to conceal data within

computer equipment and storage devices through a number of methods,

29

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 20 of 39
including the use of innocuous or misleading filenames and extensions.
For example, files with the extension “Jpg” often are image files; however,
a user can easily change the extension to “txt” to conceal the image and
make it appear that the file contains text. Computer users can also
attempt to conceal data by using encryption, which means that a password
or device, such as a “dongle” or “keycard,” is necessary to decrypt the data
into readable form. In addition, computer users can conceal data within
another seemingly unrelated and innocuous file in a process called
“steganography.” For example, by using steganography a computer user
can conceal text in an image file which cannot be viewed when the image
file is opened. Therefore, a substantial amount of time is necessary to
extract and sort through data that is concealed or encrypted to determine
whether it is contraband, evidence, fruits, or instrumentalities of a crime.

34. Based on my training, experience, and _ information

communicated to me by other law enforcement officers knowledgeable in the

area, I know that searching computerized information for contraband,

evidence, fruits, or instrumentalities of a crime often requires the seizure of

all of a computer system’s input and output peripheral devices, related

software, documentation, and data security devices (including passwords), so

30

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Paane 31 of 39
that a qualified computer expert can accurately retrieve the system’s data in
a laboratory or other controlled environment. There are several reasons that
compel this conclusion:

a. The peripheral devices that allow users to enter or retrieve
data from the storage devices vary widely in their compatibility with other
hardware and software. Many system storage devices require particular
input/output devices in order to read the data on the system. It is
important that the analyst be able to properly re-configure the system as
it now operates in order to accurately retrieve the evidence listed above. In
addition, the analyst needs the relevant system software (operating
systems, interfaces, and hardware drivers) and any applications software
which may have been used to create the data (whether stored on hard
drives or on external media), as well as all related instruction manuals or
other documentation and data security devices; and

b. In order to fully retrieve data from a computer system, the
analyst also needs all magnetic storage devices, as well as the central
processing unit (CPU). Further, the analyst needs all the system software

(operating systems or interfaces, and hardware drivers) and any

31

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 322 of 39
applications software that may have been used to create the data (whether
stored on hard drives or on external media) for proper data retrieval.
CONCLUSION
35. Based on the foregoing, there is probable cause to believe that the
federal criminal statutes cited herein have been violated, and that the
contraband, property, evidence, fruits and instrumentalities of the offense,
more fully described in Attachment B of this Affidavit, are located at the
SUBJECT PREMISES, described in Attachment A. I respectfully request
that this Court issue a search warrant for the SUBJECT PREMISES

authorizing the seizure and search of the items described in Attachment B.

byte
essica Smeltz J
Special Agent
Federal Bureau of Investigation

Sworn and subscribed before me this ( IN of April, 2019. \2:2opy

( (ei. fl
WAL -_
J ./Wébster

ited States Magistrate Judge
Middle District of North Carolina

 

 

 

 

32

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 323 of 39
ATTACHMENT A
DESCRIPTION OF LOCATION TO BE SEARCHED

The entire premises located at 5020 Simpson Drive, Sanford, North Carolina 27330, in the county
of Lee, in the Middle District of North Carolina. The house is beige and has the numbers “5020”

affixed to the mailbox post at the end of the driveway. There are several outbuildings on the

premises. Photographs attached.

 

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 24 of 39
 

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 325 of 39
ATTACHMENT B
ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of
a criminal offense, contraband, the fruits of crime, or property designed or
intended for use or which is or has been used as the means of committing a
criminal offense, namely violations of Title 18, United States Code, Sections
2252A(a)(5)(B) and 2252A(a)(2)(A):

1. Computers or storage media that could be used as a means to commit
the violations described above, and on which the things described in this
warrant could be stored.

2. Routers, modems, and network equipment used to connect computers to
the Internet.

3. Child pornography, as defined in 18 U.S.C. 2256(8).

4. Child erotica.

5. Records, information, and items relating to violations of the statutes
described above in the form of:

a. Records and information referencing child pornography, as defined
in 18 U.S.C. 2256(8);

b. Records and information referencing child erotica;

c. Records, information, and items referencing or revealing the
occupancy or ownership of 5020 Simpson Drive, Sanford, North
Carolina 27330, including utility and telephone bills, mail
envelopes, or addressed correspondence; .

d. Records and information referencing or revealing the use of peer-

to-peer software, including BitTorrent client software;

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 326 of 39
e. Records and information referencing or revealing the trafficking,
advertising, or possession of child pornography, to include the
identity of the individuals involved and location of occurrence;

f. Records and information referencing or revealing a sexual interest
in children or the sexual exploitation of children, to include the
identity of the individuals involved and location of occurrence;

g. Records and information referencing or revealing communication
or interaction of an illicit sexual nature with minors, to include the
identity of the individuals involved and location of occurrence;

h. Records and information referencing or revealing participation in
groups or the use of services that are known to be used to facilitate
the trafficking of child pornography;

1. Records and information referencing or revealing the use of remote
computing services such as email, cloud storage, or online social
media services.

6. For any computer or storage medium whose seizure is otherwise
authorized by this warrant (hereinafter, “COMPUTER’”):

a. evidence of who used, owned, or controlled the COMPUTER at the
time the things described in this warrant were created, edited,
deleted, viewed, or otherwise interacted with;

b. evidence of how the COMPUTER was used to create, edit, delete,
view, or otherwise interact with or engage in the things described
in this warrant;

c. evidence indicating how and when the COMPUTER was accessed
or used to determine the chronological context of computer access,
use, and events relating to the crimes under investigation and to

the computer user;

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pande 27 of 39
d. evidence of the attachment to the COMPUTER of other storage
devices or similar containers for electronic evidence;

e. evidence of the Internet Protocol addresses used by the
COMPUTER;

f. evidence of the times the COMPUTER was used;

g. passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

h. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the
COMPUTER;

1. evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence
of security software designed to detect malicious software;

j. evidence of the lack of such malicious software;

k. evidence of programs (and associated data) that are designed to
eliminate data from the COMPUTER;

7. During the course of the search, photographs of the location to be
searched may be taken to record the condition thereof and/or the location

of items therein.

As used above, the terms “records” and “information” includes all forms
of creation or storage, including any form of computer or electronic storage
(such as hard disks or other media that can store data); any handmade form
(such as writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pane 28 of 39
The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions, including desktop computers,
notebook computers, mobile phones, tablets, server computers, and network
hardware.

The term “storage medium” includes any physical object upon which
computer data can be recorded, including external and internal hard drives,
flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming
systems, SIM cards, cellular phones capable of storage, floppy disks, compact
discs, magnetic tapes, memory cards, memory chips, and other magnetic or

optical media.

Case 1:19-mj-00132 Document 1 Filed 04/19/19 Pade 29 of 39
